January 19 2016


                                     DA 15-0204
                                                                                  Case Number: DA 15-0204

            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     2016 MT 15N



IN THE MATTER OF:

J.F.,

         Respondent and Appellant.



APPEAL FROM:      District Court of the Thirteenth Judicial District,
                  In and For the County of Yellowstone, Cause No. DI 15-017
                  Honorable Ingrid G. Gustafson, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Kathryn McEnery, McEnery Law Offices, P.C., Hot Springs, Montana

           For Appellee:

                  Timothy C. Fox, Montana Attorney General, Micheal S. Wellenstein,
                  Assistant Attorney General, Helena, Montana

                  Scott Twito, Yellowstone County Attorney, Kevin Gillen, Deputy County
                  Attorney, Billings, Montana


                                              Submitted on Briefs: December 16, 2015
                                                         Decided: January 19, 2016


Filed:

                  __________________________________________
                                    Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     J.F. appeals an order entered by the Thirteenth Judicial District Court,

Yellowstone County, involuntarily committing him to Montana State Hospital (MSH) for

a period not to exceed three months. We affirm.

¶3     On February 22, 2015, eighteen-year-old J.F. was admitted to the Billings Clinic

Psychiatric Center (Billings Clinic) by the police for disruptive behavior reported by his

family after they witnessed him repetitively striking his head against a steering wheel.

J.F. had also recently gotten into a physical altercation with his father and damaged

property at his sister’s house. J.F. was no longer welcome at either his parents’ or sister’s

home because they were fearful of his behavior. J.F. had been a patient of the Billings

Clinic until he reached age eighteen, when he began refusing treatment because he

thought he did not need it. After being admitted to the Billings Clinic, J.F. refused

medication, acted sexually inappropriate by removing his clothing and propositioning

staff, responded to nonexistent voices, and attempted to leave.

¶4     On February 27, 2015, psychiatrist Dr. Amy Schuett (Dr. Schuett), acting as the

court appointed professional person, evaluated J.F. and reported her opinion to the

District Court. In her report, Dr. Schuett stated J.F. suffers from the mental disorder of


                                             2
schizophrenia and that J.F. is paranoid, has auditory hallucinations, and is disorganized in

his thought, behavior, and speech. Further, Dr. Schuett commented that J.F. is a threat to

himself, refuses treatment, and denies the existence of his symptoms.           Dr. Schuett

recommended commitment to MSH as the least restrictive treatment option for J.F.

because J.F. was unable to protect or care for himself, had recently begun and dropped

out of college, was unemployed, and living in his vehicle. On March 2, 2015, the District

Court issued an order involuntarily committing J.F. to MSH for a period not to exceed

three months. A notice of pending discharge, ending J.F.’s commitment, was filed with

the District Court on April 8, 2015, and set a tentative discharge date of April 13, 2015.

¶5     J.F. raises two issues on appeal. The first issue is whether the District Court relied

on sufficient evidence to support J.F.’s involuntary commitment. “If the court determines

that the respondent is suffering from a mental disorder, the court shall then determine

whether the respondent requires commitment” based on a determination of “whether the

respondent, because of a mental disorder, is substantially unable to provide for the

respondent’s own basic needs of food, clothing, shelter, health, or safety.”         Section

53-21-126(1)(a), MCA. The standard of proof is beyond a reasonable doubt with respect

to any physical facts or evidence and clear and convincing evidence as to all other

matters and a Respondent’s mental disorder must be proved to a reasonable medical

certainty. Section 53-21-126(2), MCA.

¶6     Here, the District Court reviewed evidence that J.F. suffered from the mental

disorder of schizophrenia and that, because of that disorder, he was not able to provide

food, clothing, or shelter because he was unemployed and not welcome at his family’s


                                             3
homes; he was not able to provide for his own health because he refused medication and

treatment and denied his symptoms; and he was not able to provide for his own safety

because he was engaging in self-harm. We conclude that the District Court relied on

sufficient evidence that supported J.F.’s involuntary commitment.

¶7     The second issue J.F. raises on appeal is whether the District Court’s reliance on

hearsay evidence constituted reversible plain error.       J.F. argues the District Court

admitted hearsay evidence from his family members, who were not present at his

commitment hearing, when it allowed Dr. Schuett to testify as to what she had been told

by his parents and sister. We generally refuse to review an issue on appeal that a party

failed to object to at the trial court. State v. Lenihan, 184 Mont. 338, 341, 602 P.2d 997,

999 (1979). At the District Court, J.F. did not object to the admission of evidence

introduced by Dr. Schuett. We will not fault a trial court for an error where that court has

not been given the opportunity to rule on the admissibility of evidence or correct itself.

State v. Vukasin, 2003 MT 230, ¶ 29, 317 Mont. 204, 75 P.3d 1284 (quotation and

citations omitted).

¶8     We invoke the plain error doctrine sparingly to reverse an unpreserved claim of

error only if the appealing party: 1) shows that the claimed error implicates a fundamental

right and 2) firmly convinces this Court that a failure to reverse the claimed error would

result in a manifest miscarriage of justice, leave unsettled the question of the fundamental

fairness of the trial or proceedings, or compromise the integrity of the judicial process.

State v. Favel, 2015 MT 336, ¶ 23, 381 Mont. 472, ___ P.3d ___ (quotation and citations

omitted). J.F.’s argument is not preserved for appeal and we decline to invoke the plain


                                             4
error doctrine to reverse because we are not firmly convinced that a failure to do so will

result in a manifest miscarriage of justice, leave unsettled the question of fundamental

fairness, or compromise the integrity of the judicial process.

¶9     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. This appeal

presents no issues of first impression and does not establish new precedent or modify

existing precedent.

¶10    Affirmed.

                                                 /S/ LAURIE McKINNON


We Concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ JIM RICE




                                             5